                 Case 3:19-cv-05032-JCC Document 17 Filed 01/28/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CYNTHIA BASDEKIAN-GABRIEL,                              CASE NO. C19-5032-JCC
10                             Plaintiff,                    ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion for an award of
16   attorney fees and costs to Plaintiff pursuant to the Equal Access to Justice Act (“EAJA”), 28
17   U.S.C. § 2412 (Dkt. No. 16). Having thoroughly considered the motion and the relevant record,
18   the Court hereby GRANTS the motion and ORDERS that:
19          Pursuant to the EAJA, Plaintiff is awarded attorney fees in the amount of $4,269.89 and
20   costs in the amount of $400.00, subject to any offset allowed under the Treasury Offset Program
21   as described in Astrue v. Ratliff, 560 U.S. 586 (2010). If the U.S. Department of the Treasury
22   determines that Plaintiff’s EAJA fees are not subject to any offset, then the check or checks for
23   EAJA fees shall be made payable to Plaintiff’s attorney, Amy Gilbrough, based on Plaintiff’s
24   assignment of these amounts to counsel. (See Dkt. No. 16-4.) The check or checks shall be
25   mailed to Plaintiff’s counsel at the following address: Law Offices of Amy Gilbrough, 1904
26   Third Ave., Suite 1030, Seattle, WA 98101.


     ORDER
     C19-5032-JCC
     PAGE - 1
              Case 3:19-cv-05032-JCC Document 17 Filed 01/28/21 Page 2 of 2




 1          DATED this 28th day of January 2021.

 2

 3

 4

 5
                                                   A
                                                   John C. Coughenour
 6                                                 UNITED STATES DISTRICT JUDGE

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-5032-JCC
     PAGE - 2
